Exhibit 10.9 LOAN AGREEMENT Between Sune Olsen Holding ApS Jagtvej 169 8, 3. 2100 København Ø CVR-nr. 25372727 And Dandrit Siotech A/S Symbion Sciencepark Fruebjergvej 3 2100 København Ø CVR-nr. 26027322 In connection with Dandrit Biotech’s effort to raise new equity during the autumn and winter 2013/2014 Sune Olsen Holding ApS has agreed to issue the following loans to Dandrit Biotech A/S. DKK 1,500,000 issued as of November 11, 2013 DKK 405,000 issued as of November 20, 2013 DKK 900,000 issued as of December 2, 2013 All loans will accrue interest at 5% per year as from the time where they are received by Dandrit Biotech and until repayment is done. The loans are due on May 1, 2014. Dandrit Biotech Is entitled to repay the Loans at any time. DanDrit Blotech A/S /s/ Mr. Eric Jean Marie Leire, President and Chief Executive Officer Sune Olsen Holdings ApS /s/ Sune Olsen President LOAN AGREEMENT Between Sune Olsen Holding ApS Jagtvej 169 8, 3. 2100 København Ø CVR-nr. 25372727 And Dandrit Siotech A/S Symbion Sciencepark Fruebjergvej 3 2100 København Ø CVR-nr. 26027322 In connection with Dandrit Biotech A/S' effort to raise new equity during the autumn and winter 2013/2014 Sune Olsen has agreed to issue the following loan to Dandrit Biotech A/S. DKK 1,000,000 issued as of December 20, 2013 All loans will accrue Interest at 5% per year as from the time where they are received by Dandrit Biotech and until repayment is done. The loans are due on May 1, 2014. Dandrit Biotech is entitled to repay the loan at any time. DanDrit Biotech A/S /s/ Mr. Eric Jean Marie Leire, President and Chief Executive Officer Sune Olsen Holdings ApS /s/ Sune Olsen President
